VILLAGOMEZ, Justice
(Dissenting):
I respectfully dissent based on three factors. My dissent is not based on any single factor, but upon the combination of all.
First, it is clear that both Manuel F. Aldan and his wife, Cecilia, decided to give two hectares of their land to their grandson, Edward A. Cabrera. We have previously ruled "that the intent of the father on the distribution of his land is to be effectuated, respected, and not to be disregarded." In re Estate of Cabrera, No. 90-044 (N.M.I. July 31, 1991). We further stated that "it is exactly the wishes and intent of the decedent which forms the basis for intestate distribution under Chamorro custom which, in the absence of statute, is the law." In re Estate of Cabrera, supra.
Second, there is evidence that Aldan took Edward to the land, showed him the land and said, "Boy, this is your land right here, from this point to that point." TR at 43. That testimony raises the issue of whether an oral transfer or oral gift was made by Aldan to Edward at the time when he pointed to the land and told him that was his land.
Third, the Chamorro document executed in 1968 by Manuel F. Aldan and his wife, Cecilia, and witnessed by former judge Ignacio V. Benavente, is not a deed. Its content is more of an affirmation of a gift rather than a deed. The English translation of the. document is as follows:
DOCUMENT ABOUT LAND
I am Manuel F. Aldan and my wife Cecilia C. Aldan, we have a farm east of the Chalan Kanoa Village, the size of *10this farm more or less about ten (10) hectares is the size of this farm. Therefore, it is from our concurrence, the two spouses, that we gave Edward Aldan Cabrera within the size of this farm, two (2) hectares, f tom, the south boundary to the north as is required based on its size. Therefore, his neighbors will be on the south, Vicente San Nicolas Sabían; on the west, government; east, Felipe C. Aldan; on the north, Manuel F. Aldan.
Therefore, so that this document would be valid anywhere, my wife and I signed it.1
The definition of a deed is "a written instrument signed, and delivered, by which one person conveys land, tenements, or hereditaments to another." Black’s Law Dictionary, 373 (5th ad. 1979) . The document which is referred to by the trial court as a "deed" does not itself transfer the land to Edward but states that the land had been given to Edward. The operative language is "Poes ginen i enaconfotman mame na dos umasagua na ennae si EDWARD ALDAN CABRERA . . . ." (Emphasis added) The word "ennae" is a past tense which means, to the best of my understanding, "we gave." The present tense form would be "ennanae" and the future tense would be "bai ennae" or "para bai ennae."
At the time that Manuel F. Aldan took Edward to his land and showed him what land was his, there was no statute of frauds in the CNMI and a transfer of land could be effected orally.
Based on the above, it is my opinion that this matter should *11be reversed and remanded with instruction for the trial court to determine whether Aldan made an oral gift/conveyance to Edward and whether plaintiff could amend its complaint in order to conform to the evidence.2
RAMON G. VILLAGOMEZ, Associate Justice

 This translation is made by myself for purposes of this opinion. Although my preference is for this document to be translated at or before trial and have the translation accepted by the trial court, that was not done.


 See Rule 15(b), Comm.R.Civ.P. and 6A C. Wright, A. Miller, & M. Kane, Federal Practice and Procedure. § 1491 et seq. (1990).